NUMBER 13-14-00650-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RAFAEL ADRIAN AGUAYO,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                             Appellee.


                      On appeal from the 398th District Court
                           of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

       This cause is currently before the Court on appellant's unopposed third motion for

extension of time to file the brief. The reporter’s record was filed on March 20, 2015, and

appellant’s brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P.

38.6(a). This Court has previously granted appellant two extensions of time totaling 150
days to file the brief, and appellant now seeks an additional thirty days, until October 19,

2015, to file the brief.

       The Court GRANTS appellant’s unopposed third motion for extension to file the

brief and ORDERS the Honorable Patricia A. Rigney to file the brief on or before October

19, 2015. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.    No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of September, 2015.




                                             2